

	

		II

		109th CONGRESS

		1st Session

		S. 1906

		IN THE SENATE OF THE UNITED STATES

		

			October 21, 2005

			Mr. Dodd (for himself

			 and Mr. Smith) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to exclude

		  property tax rebates and other benefits provided to volunteer firefighters,

		  search and rescue personnel, and emergency medical responders from income and

		  employment taxes and wage withholding.

	

	

		1.Exclusion of property tax

			 rebates and other benefits provided to volunteer firefighters, search and

			 rescue personnel, and emergency medical responders from income and employment

			 taxes and wage withholding

			(a)Exclusion from

			 gross income

				(1)In

			 generalPart III of subchapter B of chapter 1 of the Internal

			 Revenue Code of 1986 (relating to items specifically excluded from gross

			 income) is amended by redesignating section 140 as section 140A and by

			 inserting after section 139 the following new section:

					

						140.Property tax

				rebates and other benefits provided to volunteer firefighters, search and

				rescue personnel, and emergency medical responders

							(a)ExclusionGross

				income shall not include a qualified property tax rebate or other

				benefit.

							(b)Qualified

				property tax rebate or other benefitFor purposes of subsection

				(a)—

								(1)In

				generalThe term qualified property tax rebate or other

				benefit means a rebate of real or personal property taxes, or any other

				benefit, provided by a State or political subdivision on account of services

				performed as a member of a qualified volunteer emergency response

				organization.

								(2)Qualified

				volunteer emergency response organizationThe term

				qualified volunteer emergency response organization means any

				volunteer organization—

									(A)which is

				organized and operated to provide firefighting, search and rescue, or emergency

				medical services for persons in the State or political subdivision, as the case

				may be, and

									(B)which is required

				(by written agreement) by the State or political subdivision to furnish

				firefighting, search and rescue, or emergency medical services in such State or

				political

				subdivision.

									.

				(2)Clerical

			 amendmentThe table of sections for such part is amended by

			 striking the last item and inserting the following new items:

					

						

							Sec. 140. Property tax rebates and other

				benefits provided to volunteer firefighters, search and rescue personnel, and

				emergency medical responders.

							Sec. 140A. Cross references to other

				Acts.

						

						.

				(b)Exclusion from

			 employment taxes

				(1)Social security

			 taxes

					(A)Section 3121(a)

			 of the Internal Revenue Code of 1986 (relating to definition of wages) is

			 amended by striking or at the end of paragraph (21), by striking

			 the period at the end of paragraph (22) and inserting ; or, and

			 by inserting after paragraph (22) the following new paragraph:

						

							(23)any qualified

				property tax rebate or other benefit (as defined in section

				140(b)).

							.

					(B)Section 209(a) of

			 the Social Security Act is amended by

			 striking or at the end of paragraph (18), by striking the period

			 at the end of paragraph (19) and inserting ; or, and by

			 inserting after paragraph (19) the following new paragraph:

						

							(20)Any qualified

				property tax rebate or other benefit (as defined in section 140(b) of the

				Internal Revenue Code of

				1986).

							.

					(2)Unemployment

			 taxesSection 3306(b) of the Internal Revenue Code of 1986

			 (relating to definition of wages) is amended by striking or at

			 the end of paragraph (18), by striking the period at the end of paragraph (19)

			 and inserting ; or, and by inserting after paragraph (19) the

			 following new paragraph:

					

						(20)any qualified

				property tax rebate or other benefit (as defined in section

				140(b).

						.

				(c)Wage

			 withholdingSection 3401(a) of the Internal Revenue Code of 1986

			 (defining wages) is amended by striking or at the end of

			 paragraph (21), by striking the period at the end of paragraph (22) and

			 inserting ; or, and by inserting after paragraph (22) the

			 following new paragraph:

				

					(23)for any

				qualified property tax rebate or other benefit (as defined in section

				140(b).

					.

			(d)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after the date of the enactment of this Act.

			

